CAMPBELL, Judge.
The appellants raise several issues on appeal to the Court. For the purposes of this decision it is necessary to consider only the issue raised by appellant Chapel Hill that the North Carolina Utilities Commission was without jurisdiction to issue regulatory orders to it.
Chapel Hill is a component of the University Enterprises operated by the University of North Carolina in the Town of Chapel Hill. G.S. 116-41.1(9). The statute G.S. 116-41.2(3) provided that the Board of Trustees of the University of North Carolina in the operation of the University Enterprises shall have the power “(t)o establish, maintain, revise, charge and collect such service charges (free of any control or regulation by any State regulatory body) as will produce sufficient revenues . . . . ” Chapel Hill relied on this statute as grounds for its objection to the assertion of jurisdiction over it by the Utilities Commission, and the Commission concurred and ruled that it did not have jurisdiction over Chapel Hill.
We are of the opinion that this ruling reflects a proper interpretation of the statute. The language of the statute is unequivocal.
The General Statutes, (G.S. 62-3(23)), in establishing the Utilities Commission, defined a public utility over which the Commission would have jurisdiction, and did not include in that definition the State or any agency, such as the University of the State. The General Assembly in the 1971 Session (Chapter 634 effective 21 June 1971) recognized that Chapter 62 of the General Statutes which establishes the Utilities Commission did not apply to utilities operated by the University of North Carolina and added the following paragraph to G.S. 62-3(23) :
“e. The term ‘public utility’ shall include The University of North Carolina insofar as said University supplies telephone service, electricity or water to the public for compensation from the University Enterprises defined in G.S. 116-41.1(9).”
and by deleting in G.S. 116-41.2(3) the phrase “free of any control or regulation by any State regulatory body” and substituting in lieu thereof the phrase “free of any control or regulation by any State regulatory body until January 1, 1973, and *546thereafter only by the North Carolina Utilities Commission.” This statute was not in effect at the time of the hearing in this case nor on 21 April 1971 when the order appealed from was entered.
The fact that the appellant participated to a limited extent in the hearing does not confer jurisdiction on the Commission. The appellant expressly reserved its objection to the jurisdiction of the Commission. The appellant, even by its presence or consent, could not confer greater jurisdiction on the Commission than was conferred by the statutes establishing it.
“No man can put himself in the place of the sovereign and make the adjudication of a court valid by ratifying an unauthorized exercise of power by its agent when the law of the land, which is the agent’s power of attorney, declares that the court has no authority to render the judgment. ...” Springer v. Shavender, 118 N.C. 33, 23 S.E. 976 (1896).
The order of the Commission in this case requires that General serving Durham, and Chapel Hill Telephone Company serving Chapel Hill provide extended area service between these two communities. The Order was based on the presumption that both companies would participate in providing the service. We have held that the order does not apply to Chapel Hill due to the absence of jurisdiction in the Commission. The practical question of whether this service can be provided by General, without the participation of Chapel Hill, is now presented. This is a question for the peculiar expertise of the Utilities Commission.
For the reasons stated above we order the Petition dismissed as to Chapel Hill and remand the case to the Utilities Commission for such action as may be appropriate.
Remanded.
Chief Judge Mallard and Judge Hedrick concur.